MEMORANDUM **
Jose Ocegueda appeals from the 78-month sentence imposed following his guilty-plea conviction for conspiracy to possess with intent to distribute methamphetamine, in violation of 21 U.S.C. § 846.
Appellant’s unopposed motion for a limited remand is granted. See United States v. Moreno-Hernandez, 419 F.3d 906, 916 (9th Cir.2005) (extending the limited remand procedure under United States v. Ameline, 409 F.3d 1073, 1084-85 (9th Cir. 2005) (en banc), to cases involving non-constitutional error under United States v. Booker, 543 U.S. 220, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005)).
All other pending motions and requests are denied.
REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.